The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Current Status of Claims 
By amendment of May 27, 2022, the Applicant amended claims 4-9, 12-13 and added new claims 21-27 in order to emphasize the novel features of the instant invention. Claims 1-3, 10-11 and 15-20 were canceled. Therefore, claims 4-9, 12-14, and 21-27 are currently active in the application and are in condition for allowance. 

Allowable Subject Matter
The closest reference to Lawrence (US Patent Publication Application 2014/00168093 A1) does not show “the determiner is configured to determine, based on a rise rate of a speed of a change in a size of the area of the touch area indicated by the touch information being equal to or greater than a speed reference value, that the input of the instruction is present”. Accordingly, the following is an examiner's statement of reasons for allowance. It is respectfully submitted that none of the references of the record show the limitations of claims 4, 5: “A non-transitory computer-readable recording medium having recorded therein a program for causing-a one or more processors processor to function as at least: a touch information acquirer configured to acquire touch information regarding at least one of an area of a touch area and a shape of the touch area, the touch area being formed by a contact between a touch panel and an object, a whole of the touch area #s-being touched by the object; and a determiner configured to determine, when the touch information acquired by the touch information acquirer indicates that a contact between the object and the touch panel is present, whether input of an instruction regarding a direction in the touch panel is present, based on the at least one of the area of the touch area and the shape of the touch area defined by the touch information, wherein: the touch information is information regarding the area of the touch area, and the determiner is configured to determine, based on a rise rate of a speed of a change in a size of the area of the touch area indicated by the touch information being equal to or greater than a speed reference value, that the input of the instruction is present.”,  as illustrated in Figure 7 and described in paragraphs [0216-0230, 0248, 0280] of the published instant application (US Patent Publication Application 2020/0384352 A1). 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Olga V. Merkoulova whose telephone number is ((571)270-7796.  The examiner can normally be reached on Mon-Fri. from 7:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-8796.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/OLGA V MERKOULOVA/Primary Examiner, Art Unit 2692